Citation Nr: 1543357	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  01-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the severance of the assignment of a separate, compensable rating for a restrictive lung defect was proper, to include the question of whether a rating decision of February 5, 2009, was clearly and unmistakably erroneous in the assignment of the separate rating.  

2.  Whether the severance of special monthly compensation (SMC) at the housebound rate was proper.  

3.  Entitlement to an effective date earlier than December 16, 2003, for a grant of service connection for a restrictive lung defect and for the assignment of a 20 percent rating thereof.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2010, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  An additional hearing scheduled for August 2015 was cancelled by the Veteran.  Therefore, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

The case was remanded most recently in August 2013 to ensure compliance with the Board's March 2013 remand directives regarding whether the Veteran wished to continue his appeal.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claims file shows that he filed a notice of disagreement (NOD) with respect to a December 2013 rating decision.  The Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and that additional action is pending.  As the RO has acknowledged receipt of the NOD and additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues adjudicated in December 2013 for the issuance of a statement of the case (SOC) and instead refers the RO to issue an SOC.

The issue of an increased rating for gunshot wound of the chest with restrictive lung defect being referred has been raised by the record in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  


FINDINGS OF FACT

1.  In February 2009, the RO granted service connection for a restrictive lung defect and assigned a separate 20 percent rating under Diagnostic Codes 6843-6845; and also awarded SMC at the housebound rate based on the Veteran having a single service-connected disability rated as 100 percent and additional service-connected disabilities independently ratable at 60 percent.  The RO left intact the already assigned 20 percent rating under Diagnostic Code 5321 for injury to Muscle Group XXI.
 
2.  In September 2012, after giving the Veteran proper notice, the RO severed the separate 20 percent rating for restrictive lung defect and SMC at the housebound rate effective December 1, 2012.
 
3.  The December 1, 2012, severance of the separate 20 percent rating for restrictive lung defect was proper, because the facts on which the award was granted are clearly and unmistakably erroneous based on the evidence of record, and such facts are undebatable in the record.

4.  The December 1, 2012, severance of SMC at the housebound rate was proper as the Veteran no longer had a single service-connected disability rated as 100 percent and additional service-connected disabilities independently ratable at 60 percent.

5.  As the Board has found that severance of the separate 20 percent rating for restrictive lung defect was proper, the issue of entitlement to an effective date earlier than December 16, 2003, for a grant of service connection for a restrictive lung defect and for the assignment of a 20 percent rating thereof is moot.


CONCLUSIONS OF LAW

1.  The severance of the separate 20 percent rating for restrictive lung defect was proper.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1, 3.105(d), 3.301 (2015).

2.  The severance of SMC at the housebound rate was proper.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1, 3.105(d), 3.301 (2015).

3.  There remains no allegation of error of fact or law for appellate consideration of the issue of entitlement to an effective date earlier than December 16, 2003, for a grant of service connection for a restrictive lung defect and for the assignment of a 20 percent rating thereof.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board is dismissing the earlier effective date claim as moot, it need not address VA's duties to notify and assist with regards to this issue.   

With regards to the propriety of the severance actions undertaken by the RO, the RO followed the procedures outlined in 38 C.F.R. § 3.105(e), which included notice requirements specifically relating to reductions of compensation awards, as will be discussed in greater detail below.  Consequently, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply with regards to the propriety of the severances.  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in December 2003 and July 2008; medical opinions were obtained in January 2011 and May 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder; the opinions are also sufficient as they recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

	A.  Severance

Service connection may be severed only where evidence establishes that it is clearly and unmistakably erroneous, the burden of proof being upon the Government.  38 C.F.R. § 3.105(d) (2015).  In Graves v. Brown, 6 Vet. App. 166 (1994), the United States Court of Appeals for Veterans Claims (Court) described the high burden of proof required for a showing of clear and unmistakable error by reiterating the definition it has provided for clear and unmistakable error in relevant case law.

In order for there to be "clear and unmistakable error" under 38 C.F.R. § 3.105(d), there must have been an error in the prior adjudication of the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Errors that are 'clear and unmistakable' are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Id.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior decision of the agency of original jurisdiction, and subsequently developed evidence is not applicable.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Graves, 6 Vet. App. at 170-71. 

When severance of service connection is considered warranted, a rating action proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at the latest address of record and furnished with detailed reasons for the contemplated action and given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided, if additional evidence is not received within 60 days, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 CFR § 3.105.  

		1.  Separate 20 Percent Rating for Restrictive Lung Defect

The Veteran's restrictive lung defect was evaluated under 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6843-6845 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  DC 6843 evaluates impairment from traumatic chest wall defect, pneumothorax, hernia, etc. and DC 6845 evaluates impairment from chronic pleural effusion or fibrosis.  38 C.F.R. § 4.97, DCs 6843-6845 (2015).

DCs 6840 through 6845 are evaluated under the General Rating Formula for Restrictive Lung Disease.  Note (3) under the rating criteria provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20 percent disabling.  Disabling injuries of the shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.  Id.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In an October 1969 rating decision, service connection was granted for a gunshot wound to the chest, rated as 20 percent disabling under DC 6818.  DC 6818 at that time evaluated impairment from residuals of pleural cavity injuries, including gunshot wounds.  38 C.F.R. § 4.97, DC 6818 (1969).  A 20 percent rating under DC 6818 was warranted for moderate disability with bullet or missile remaining in lung, with pain or discomfort on exertion; or with scattered rales or some limitation of excursion of diaphragm of chest or of lower chest expansion.  Id.  

The code sheet in a November 1997 rating decision shows that the diagnostic code used to evaluate the Veteran's gunshot wound to the chest was changed to DC 5321, which evaluates injury to Muscle Group XXI.  The disability evaluation remained at 20 percent disabling.  Additionally, a November 1999 rating decision denied an increased rating for the gunshot wound to the chest and evaluated the disability pursuant to DC 5321.

In connection with an increased rating claim, based on the finding of a restrictive lung defect at a December 2003 VA examination, the RO issued a rating decision in February 2009 granting service connection for restrictive lung defect with an evaluation of 20 percent disabling pursuant to DCs 6843-6845.  The 20 percent rating under DC 5321 remained intact.  

In a June 2012 rating decision, the RO proposed to combine the restrictive lung defect with the gunshot wound of the chest and to sever the separate 20 percent rating for the restrictive lung defect.  The RO found that a clear and unmistakable error was made in assigning the separate 20 percent rating for the restrictive lung defect as it constituted pyramiding and as Note (3) under DCs 6843-6845 specifically denotes that involvement of Muscle Group XXI (DC 5321) will not be separately rated.

A July 2012 letter notified the Veteran that the proposed reduction would reduce his overall monthly compensation.  He was advised that he had 60 days to submit additional evidence showing why the severance was not warranted and also that he could request a hearing.  No hearing was requested.  

In the September 2012 rating decision on appeal, the RO severed the separate 20 percent rating for restrictive lung defect.  

In an August 2015 statement, the Veteran's representative acknowledged that assigning two separate ratings for restrictive lung defect and gunshot wound was pyramiding.  However, the representative argued that a single 40 percent rating pursuant to 38 C.F.R. § 4.96 was warranted.  The Veteran's representative also argued that the diagnostic code used to evaluate the gunshot wound to the chest was erroneously changed from DC 6818 in the initial rating decision granting service connection to DC 5321 in a later rating decision.  

Based on a review of the evidence, as regards the propriety of the procedures used to sever the separate rating for restrictive lung defect, the Board finds no error.  The proposed reduction followed notice to the Veteran and he was provided 60 days to present evidence.  The reduction was made effective December 1, 2012, the day following the end of the month in which the 60-day period from the date of notice to the beneficiary of the final rating decision expired.  In light of the foregoing, the Board finds that there was no procedural error in the severance of the separate rating.  Having found that there was no procedural error, the Board will now address the substantive question of the severance.

In this case, the RO severed the separate rating by finding clear and unmistakable error in the February 2009 rating decision that assigned a separate 20 percent rating under DCs 6843-6845 for restrictive lung defect.  The Board finds that such severance was proper because it was clearly and unmistakably erroneous to have granted the Veteran a separate 20 percent rating for restrictive lung defect when he was already in receipt of a 20 percent rating under DC 5321 for injury to Muscle Group XXI.  The Veteran's representative agrees that to have two separate ratings constitute pyramiding, which is not permitted under the regulations.  As discussed above, Note (3) under DCs 6843-6845 specifically provides that DC 5321 should not be rated separately.    

The Board acknowledges the representative's argument that the diagnostic code used to evaluate the Veteran's disability should not have been changed to DC 5321.  The Board has considered the implications of the change in diagnostic code and recognizes that any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Service connection for the Veteran's gunshot wound to the chest disability had been in effect for more than ten years at the time of the diagnostic code change, and, thus, was protected under 38 U.S.C.A. § 1159.  Indeed the rating had been in effect for more than 20 years and, thus, was protected under 38 C.F.R. § 3.951(b).  The Board must first consider whether the change of diagnostic code was analogous to severance of a protected disability.

According to 38 U.S.C.A. § 1159, service connection for any disability or death granted under this title which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  See also 38 C.F.R. §§ 3.105(d)  and 3.957.

It has consistently been found that the protection afforded under 38 U.S.C.A. § 1159 is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").

In Read v. Shinseki, 651 F.3d 1296, 1300 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit noted that evaluating a disability under a different diagnostic code could implicate 38 U.S.C.A. § 1159 if doing so changes the situs of the disability.  However, in citing VAOPGCPREC 50-91 (Mar. 29, 1991), the Federal Circuit found that 38 U.S.C. § 1159 did not prohibit the VA from redesignating an existing service-connected disability rating to reflect accurately the actual situs of an injury or disability, provided the redesignation does not result in a severance of service connection for the disability.  See Read, 651 F.3d at 1302. 

Here, the Board finds that the RO's change of the diagnostic code pertaining to the evaluation of the Veteran's service-connected gunshot wound to the chest did not sever service connection and, rather, more appropriately captured the nature of his disability.  DC 5321 evaluates impairment from injury to the muscles of respiration whose function is respiration.  38 C.F.R. § 4.73, DC 5321 (2015).  As such, the change was proper and did not violate 38 U.S.C. § 1159.  As a 20 percent rating was assigned under DC 5321 as had been assigned under DC 6818 during the award of service connection, no reduction took place.  Consequently, the Board can find no error in the RO's changing of diagnostic codes.  

As for the representative's argument that a single 40 percent rating pursuant to 38 C.F.R. § 4.96 is warranted, the Board is referring the issue of an increased rating for this disability to the RO for adjudication.  Moreover, such regulation refers to rating coexisting respiratory conditions; in this case, the Veteran has a muscle injury and respiratory condition, rendering such regulation inapplicable.  

In light of the Veteran having already been in receipt of a 20 percent rating that took into account his respiratory complaints, the Board concludes that it was clear and unmistakable error, in that is undebatable, and reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Thus, severance of the separate 20 percent rating for restrictive lung defect was proper. 
		2.  SMC 

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).

Under 38 U.S.C.A. § 1114(s), SMC is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when the Veteran is substantially confined as a direct result of service- connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the reasons discussed above, the Board has concluded that severance of the separate 20 percent rating for restrictive lung defect under DCs 6843-6845 was proper.  As such, the Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling; gunshot wound of chest with restrictive lung defect, evaluated as 20 percent disabling; shrapnel fragment scars of the face, evaluated as 10 percent disabling; osteoarthritis of the left elbow, evaluated as 10 percent disabling; residual scar from gunshot wound to chest, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; right knee degenerative arthritis, evaluated as 10 percent disabling; nerve damage of middle radicular group of left arm, evaluated as 10 percent disabling; fragment wound scars of all extremities, evaluated as zero percent or noncompensably disabling; metallic fragment wound scars of the eyes, evaluated as zero percent or noncompensably disabling; and shrapnel fragment scar of the penis, evaluated as zero percent or noncompensably disabling.

The Veteran was previously in receipt of SMC at the housebound rate due to having additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.

In the September 2012 rating decision that severed the separate 20 percent rating for restrictive lung defect, the RO severed also SMC at the housebound rate.  Since the Board has already discussed the procedural history above, it will not do so again.  

The evidence does not show, nor does the Veteran contend, that he is permanently housebound by reason of service-connected disabilities.

Based on a review of the evidence, as already set forth above, as regards the propriety of the procedures used to sever SMC, the Board finds no error.  Having found that there was no procedural error, the Board will now address the substantive question of the severance.

In this case, the RO severed SMC at the housebound rate as the Veteran no longer met the requirement as a result of severing the separate 20 percent rating for restrictive lung defect.  In light of the Board finding that that severance was proper, the Veteran does not meet the criteria for having additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent rating for PTSD.  As the evidence does not show, nor does the Veteran contend, that he is permanently housebound by reason of his service-connected disabilities, severance of SMC at the housebound rate was proper.  

	B.  Earlier Effective Date

For the reasons discussed above, the Board has concluded that severance of the separate 20 percent rating for restrictive lung defect was proper.  In a November 2012 statement, the Veteran's representative acknowledged that if the decision to sever the separate rating was upheld, the issue of an earlier effective date was moot.  As such, there remains no allegation of errors of fact or law for appellate consideration of the issue of entitlement to an effective date earlier than December 16, 2003, for a grant of service connection for a restrictive lung defect and for the assignment of a 20 percent rating thereof.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Therefore, the Board does not have jurisdiction to review this claim, and it is dismissed. 


ORDER

The September 2012 severance of a separate 20 percent rating for restrictive lung defect was proper and the appeal is this regard is denied.

The September 2012 severance of SMC at the housebound rate was proper and the appeal is this regard is denied.

The appeal of entitlement to an effective date earlier than December 16, 2003, for a grant of service connection for a restrictive lung defect and for the assignment of a 20 percent rating thereof is dismissed.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


